Title: To Thomas Jefferson from Levi Lincoln, 15 June 1801
From: Lincoln, Levi
To: Jefferson, Thomas


               
                  Sir
                  Worcester June 15th; 1801
               
               It is from duty and inclination that I now write. After some accidental & unexpected delays on the road, I reached this place in health. Through the upper parts of Maryland & Pennsylvania, it is obvious that the federal cause is considered by it’s leaders as ruined, the sentiments of the people as changed & fast changing, in favor of the new order of things; and that these leaders from a dispair of regaining their former consequence, are vexed & mortified beyond measure. Their object is to embarrass & in case of the republicans being divided in their elections or other measures, to throw their weight into the lightest scale and thereby to produce a partial disappointment.
               The Subject of removals I found every where the most common political topic of conversation, connected with that of appointments; vague reports and individual clamour had clothed the subject with many false circumstances, & ascribed to it principles & motives which never existed. It is for time to refute effectually the suggestions of prejudice & party, and it certainly will do it. At New-York I was mortified at finding that the appointment of Barnes had been arraigned as improper in point of policy & unsuitable in respect to the person. It was said, it would have been as well, to have continued Green and much better to have commissioned Howell. Such representations had also been made to the vice President. An explanation I believe gave perfect satisfaction & Mr. Green who had lived in the State of Rhode-Island & was well acquainted with the professional characters in that place & who at first was the most dissatisfied acknowledged under all circumstances a better appointment could not be made. I hope & I think I may venture to pledge myself that you will have no reason to regret the advancement of Barnes
               I have seen Mr. Russell a warm Republican & as a representave of that party from the town of Providence, as also Mr. Barnes himself: Mr. Russell’s wishes were, which he also states to be the wishes of his republican friends to have had Barnes continued the Attorney & Howell made the Judge. it is agreed that they have both been federalists & that the latter wrote zealously in favor of Mr. Adam’s Election. If the appointments were both open & to be made, the warm Republicans, & I presume merely from feeling would not be satisfied but in the appointment of Howell as Judge. They both in future will attach themselves to the Government & be steady & warm supporters of your Administration. It is impossible that Barnes should fail after what has passed, & been said on the subject. Some warm Republicans are desirous that Howell should now be appointed district Attorney, & at the next session of the Senate exchange offices with the district Judge. probably you may have received letters from Providence to this purport. It is happy in my opinion, that the appointment of judge is made as thereby the embarrassment from conflicting recommendations may be avoided & the feelings of friends saved. At a Court of Common Pleas the last week I had an opportunity of consulting with several Gentlemen of the Bar who are well acquainted with both Barnes & Howell. The result has removed all doubts from my mind on the subject. I am satisfied to make Howell district Attorney & to continue all the old officers will give the most satisfaction, be most useful to the General & State Governments & have the best tendency to reconcile parties & to win over, the opposition. I inclose a letter from Mr. Brown on the above subject merely for inspection,
               I wish it was as easy to make the arrangements in Connecticut. Col. Burr is decided on the necessity & utility of the proposed removals. I missed all of the Connecticut Gentlemen on my way home. When I passed through New-Haven, Edwards & Bishop were at Hartford, before I had reached that place they had left it as had Kirby, Granger, & Wolcott. In conversation with some Republicans at Hartford, where I spent a day, they stated it as their decided opinion, that the violent federal leaders would continue inflexible in their opposition to the principles & measures of the new Administration, that nothing would force or allure them, to a cordial support of it; that they would keep united with the clergy, in the hope of effecting a return to the old system at the next election & that it was necessary to break down their influence by informing & seperating the people from them—
               A few days after my arrival at Worcester Mr. Bishop came on, with a letter of introduction from Mr. Edwards, his business was to converse on the peculiar situation of parties in his state & on the expediency & necessity of some official arrangements there. He made very strong statements & assigned many reasons of weight in favor of immediate removals. I endeavoured to convince him of the safety & utility of a postponement especially in reference to it’s effects on other States. He appeared to be candid, not violent, but decided; & returned in some degree reconciled to the idea of a postponement. Since my interview I have received the letter from Mr. Edwards & others, a copy of which I forward & which states in substance the facts & reasonings of Mr. Bishop on the same subject. Mr. Wolcott had previously called on me in his way from Boston, who repeated & confirmed the statements & observations of Mr. Bishop, but with more zeal & determinedness. He appears to be a person of learning, discretion & of a strong mind, but very warm in politics. I have been convinced from conversation with these Gentlemen & others, that it will be necessary to make the proposed removals in Connecticut, at some future time, in accomodation to the particular circumstances of that State, & the great merits of the Republicans there, & their strong feelings & sentiments on the subject. But when, & in what manner, whether gradually, or at once, are questions likewise of some importance. I have delayed writing from a desire of seing Mr Granger first who as I had been informed was making a journey through Vermont & New-Hampshire & meant to call on me in his way home. I spent yesterday with him, his health is much improved & his confidence strengthened in the prevalence of republicanism from his journey. I shew him the letter from Edwards & his other friends. He says all the principal Republicans in the State have signed it excepting two or three who are also in the same sentiments & he agrees fully with those Gentlemen except on the necessity & expediency of immediate removals.  I have been thus particular, & I fear tedious, from a desire of possessing you, as fully as was in my power of the circumstances which attached themselves to a very difficult business & which I knew hung with weight on your mind. From all I have learnt observed & learnt & from the most mature consideration of the subject: I am inclined to think it will be best that the proposed removals should take place but not at present, not all at once, but gradual, perhaps in the course of a year, if they should take place all at once & immediately, they would appear more like the effect of resentment & a persecution for a past political difference of opinion than a provision for the benefit of Government, from an attention to the merits & circumstances of a particular case. The friends & connections of the several officers if united & stimulated to action at once by a common cause would make a much greater impression on the public mind, than if acting under partial & seperate excitements in point of time. Whatever may be the effects of general and speedy removals in the State of Connecticut, I am sure they would not be salutary in the other Eastern States.
               I think, Sir, time will be constantly releiving & aiding you in this delicate & difficult business. It is happy, in my opinion, that as yet your removals have been so few & on reasons so fully justifying the measure. Opportunity has been given to individuals to evince their disposition to afford to the administration of government their practical support. A total deficiency of this disposition, or of the appearance of it is satisfactory proof under existing circumstances of a state of hostility. It is not in the nature of things that a good Citizen or a good officer under the government should hear it railed at & outrageously abused without endeavouring to vindicate it & to silence the abuse. The most that the Connecticut incumbents can say, or their friends for them, is, that they have done nothing. This is their fault, their nonfesance is a misfesance. Their friends clamour against the administration, they acquesce, clamour against removals, they join in the noise, this proves they have a common cause. The President cannot administer the government alone, the subordinate officers do but half their duty, if they withdraw their influence & assistance. It is impious to make use of the influence derived from office to oppose & endanger the Administration under which the office is held. The Constitution has placed certain offices at the will of the Executive, that it might remove them when necessary for the public good, and it certainly is necessary when Government suffers or is in danger from the opposition of a large proportion of it’s own officers.
               The political state of this part of the Country is much as I expected to find it: the violent of the federal party malicious, clamorous, false; the moderate thoughtful, inquisitive, prudent, the whole opposition corroded, depressed, wasting, and the body of the people rising to light, information, independence, & exertion. They have begun to scold at their priest, & the priest to pray for the officers of the Government. I have not as yet been at Boston; shall be there in a few days. I am told in a large collection of Gentlemen at Boston, Judge Ellsworth being present, Mr. H: observed it was time to begin their arrangments for the next election & to take measures to secure Pinkney & King against President & vice President & that, on this, Mr. Ellsworth checked him suddenly, & observed that every good Citizen would endeavour to promote the reelection of the existing President, that a government of the people not of a party was necessary to the prosperity & happiness of the Country—
               I beleive it would be useful to send on Mr. Lee’s commission &c as attorney for the District of Maine & at the same time Mr. Blake’s. Our Legislature rises this week. The federalist have numbers in both houses & nothing else. They are spiritless have failed of getting Ames & Sedgwick into the Council & have been obliged to yeild to the choice of Skinner as Major-General. they have made the most of their implicating speech, escort, song & toast notwithstanding will close the session with less federalism than they commenced it—
               I inclose also a letter I have received from Mr. Randolph tho’ the matter referred to has probably been adjusted before this time. I had some doubts of the propriety of forwarding a copy of the letter from Connecticut, but from an idea that, it might be useful, I have been induced to do it. You will be pleased after having perused to burn it.
               I have the honor to be Sir with the sincerest friendship most respectfully your Hum Servt.
               
                  
                     Levi Lincoln
                  
               
            